EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
Applicant’s amendments in the claims in the Amendment filed June 2, 2022 have been received and considered by Examiner.
New claims 16-20 presented in the Amendment filed June 2, 2022 have been received and considered by Examiner.

WITHDRAWN OBJECTIONS
The objections to the drawings (page 4 of 2/2/22 Office Action) have been withdrawn due to Examiner’s reconsideration. While Examiner does not agree with Applicant’s arguments on page 8 of the 6/2/22 Amdt., Examiner notes that base surface 106 appears to be a portion of overall wall surface 103, and Applicant should be allowed to identify base surface 106 as a portion of overall wall surface 103 (overall wall surface 103 includes elevated regions 107). Examiner also notes that the terms “wall surface” and “base surface” are no longer recited in the claims (these terms were part of the bases for rejection of the claims under 35 USC 112(a,b)).

WITHDRAWN REJECTIONS
All rejections have been withdrawn due to Applicant’s amendments in the claims in the Amendment filed June 2, 2022. Examiner notes that Fig. 8 of Chang et al. (US 2014/051370) (showing coating 160) was not relied upon in the art rejections of record, and the Examiner’s amendment to move the subject matter of claim 16 into the independent claims was made to overcome Fig. 8 of Chang et al. (US 2014/051370).

Notes on Examiner’s Amendment and Supplemental Amendment dated June 16, 2022
Note that Applicant emailed a Supplemental Amendment to Examiner on June 16, 2022 (the amendments are included below in this Examiner’s Amendment) after the June 14 and 15 telephone conversations between Joseph Edelstein and Examiner (Examiner proposed moving the subject matter of claim 16 into all independent claims on June 14).

The June 16 Supplemental Amendment (the amendments of which are provided below) (a) adds the subject matter of claim 16 into all independent claims, (b) makes the withdrawn method claims eligible for rejoinder by incorporating all limitations of allowed article claim 1 (and 16) into those withdrawn method claims, and (c) makes a few corrections in dependent claims for consistency in moving claim 16 into claim 1.

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12, 15 and 20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on January 28, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Joseph S. Edelstein authorized the Examiner’s Amendment (initial proposal by Examiner on June 14 to add the subject matter of claim 16 into independent claims, and Joseph S. Edelstein emailed a Supplemental Amendment to Examiner on June 16 with that amendment and additional amendments). The amendments in the Supplemental Amendment emailed to Examiner on June 16 are provided below.

The application is amended as follows:

Cancel claims 7 and 16.

Rejoin claims 12, 15 and 20.

Amend claims 1-3, 5, 8, 12, 15, 17, 18 and 20 as indicated (with markings) below:

1.	A hollow body, comprising: 
	a wall which at least partially surrounds an interior volume of the hollow body, the wall comprising a layer of glass comprising a first glass composition, the wall comprising an interior surface that faces the interior volume and an exterior surface opposite the interior surface that faces away from the interior volume, the wall defining a plurality of exterior diameters, the wall defining a maximum exterior diameter in at least one contact region, the maximum exterior diameter extending along at least a portion of a height of the hollow body, wherein at least one elevated region extends from the exterior surface of the wall in the at least one contact region and comprises a further glass composition, wherein the at least one elevated region covers 5% to 90% of the at least one contact region, wherein the at least one elevated region comprises a plurality of spaced apart elevated regions each extending from the exterior surface of the wall in the at least one contact region.

2.	The hollow body according to claim 1, wherein [[the]] at least one of the elevated regions 

3.	The hollow body according to claim 1, wherein [[the]] at least one of the elevated regions [[region]] extends along at least 25% of a circumference of the hollow body.

5.	The hollow body according to claim 1, wherein the plurality of elevated regions [[region]] comprises a first elevated region and a further elevated region each extending from the exterior surface of the wall in the at least one contact region, 

8.	The hollow body according to claim 1 [[7]], wherein the elevated regions of the plurality of elevated regions each have a diameter in a range from 5 µm to 2500 µm. 

12.	A process for making an item, comprising as process steps:
	a)	providing a hollow body comprising a wall which at least partially surrounds an interior volume of the hollow body, the wall comprising a layer of glass comprising a first glass composition, the wall comprising an interior surface that faces the interior volume and an exterior surface opposite the interior surface that faces away from the interior volume, the wall defining a plurality of exterior diameters, the wall defining a maximum exterior diameter in at least one contact region, the maximum exterior diameter extending along at least a portion of a height of the hollow body
	b)	contacting the exterior surface of the wall in the at least one contact region with a composition comprising a plurality of particles, the particles of the plurality of particles comprising a further glass composition; and
	c)	forming  a plurality of elevated regions each comprising the further glass composition on the exterior surface of the wall in the at least one contact region from the composition and joining the plurality of elevated regions [[region]] to the exterior surface in the at least one contact region , wherein the plurality of elevated regions covers 5% to 90% of the at least one contact region and comprises spaced apart elevated regions each extending from the exterior surface of the wall in the at least one contact region.

15.	A process, comprising: 
	using a plurality of a plurality of glass particles for functionalizing  the glass container comprising the wall which at least partially surrounds an interior volume of the hollow body, the wall comprising a layer of glass comprising a first glass composition, the wall comprising an interior surface that faces the interior volume and the exterior surface opposite the interior surface that faces away from the interior volume, the wall defining a plurality of exterior diameters, the wall defining a maximum exterior diameter in at least one contact region, the maximum exterior diameter extending along at least a portion of a height of the hollow body, the functionalizing comprising:
		A} contacting the exterior surface in the at least one contact region 
		B} forming a plurality of elevated regions each comprising a further glass composition [[region]] at least in part from the plurality of glass particles and joining the plurality of elevated regions [[region]] to the exterior surface in the at least one [[surface]] contact region, wherein the plurality of elevated regions covers 5% to 90% of the at least one contact region and comprises spaced apart elevated regions each extending from the exterior surface of the wall in the at least one contact region 

17.	The hollow body of claim 1 [[17]], wherein the plurality of elevated regions [[region]] is formed as a loop extending about at least a portion of a circumference of the hollow body.

18.	A closed hollow body, comprising: 
	a wall which at least partially surrounds an interior volume of the closed hollow body, the wall comprising a layer of glass comprising a first glass composition, the wall comprising an interior surface that faces the interior volume and an exterior surface opposite the interior surface that faces away from the interior volume, the wall defining a plurality of exterior diameters, the wall defining a maximum exterior diameter in at least one contact region, the maximum exterior diameter extending along at least a portion of a height of the closed hollow body, wherein at least one elevated region extends from the exterior surface of the wall in the at least one contact region and comprises a further glass composition, wherein the at least one elevated region covers 5% to 90% of the at least one contact region, wherein the at least one elevated region comprises a plurality of spaced apart elevated regions each extending from the exterior surface of the wall in the at least one contact region.

20.	A process, comprising as process steps:
	A)	providing a hollow body comprising:
			a wall which at least partially surrounds an interior volume of the hollow body, the wall comprising a layer of glass comprising a first glass composition, the wall comprising an interior surface that faces the interior volume and an exterior surface opposite the interior surface that faces away from the interior volume, the wall defining a plurality of exterior diameters, the wall defining a maximum exterior diameter in at least one contact region, the maximum exterior diameter extending along at least a portion of a height of the hollow body, wherein at least one elevated region extends from the exterior surface of the wall in the at least one contact region and comprises a further glass composition, wherein the at least one elevated region covers 5% to 90% of the at least one contact region, wherein the at least one elevated region comprises a plurality of spaced apart elevated regions each extending from the exterior surface of the wall in the at least one contact region;
B)	inserting a pharmaceutical composition into the interior volume; and
C)	closing the hollow body.

Allowable Subject Matter
Claims 1-5, 8, 10-12, 15 and 17-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	
In regard to independent claim 1, the prior art of record fails to teach or suggest a hollow body as claimed having all structural and compositional limitations: Chang et al. (US 2014/051370) do not teach or suggest to one of ordinary skill in the art that lubricious (spelled "lubricous" by Chang et al.) coating 160 exists as two or more separate elevated regions (two or more separate elevated regions are required by the recitation “a plurality of spaced apart elevated regions”).

In regard to independent claim 12, the prior art of record fails to teach or suggest a process for making an item / hollow body as claimed where the thus formed item / hollow body has all structural and compositional limitations: Chang et al. (US 2014/051370) do not teach or suggest to one of ordinary skill in the art that lubricious (spelled "lubricous" by Chang et al.) coating 160 exists as two or more separate elevated regions (two or more separate elevated regions are required by the recitation “a plurality of spaced apart elevated regions”).

In regard to independent claim 15, the prior art of record fails to teach or suggest a process for making a glass container as claimed where the thus formed glass container has all structural and compositional limitations: Chang et al. (US 2014/051370) do not teach or suggest to one of ordinary skill in the art that lubricious (spelled "lubricous" by Chang et al.) coating 160 exists as two or more separate elevated regions (two or more separate elevated regions are required by the recitation “a plurality of spaced apart elevated regions”).

In regard to independent claim 18, the prior art of record fails to teach or suggest a closed hollow body as claimed having all structural and compositional limitations: Chang et al. (US 2014/051370) do not teach or suggest to one of ordinary skill in the art that lubricious (spelled "lubricous" by Chang et al.) coating 160 exists as two or more separate elevated regions (two or more separate elevated regions are required by the recitation “a plurality of spaced apart elevated regions”).

In regard to independent claim 20, the prior art of record fails to teach or suggest a process for making a closed hollow body as claimed where the thus formed closed hollow body has all structural and compositional limitations: Chang et al. (US 2014/051370) do not teach or suggest to one of ordinary skill in the art that lubricious (spelled "lubricous" by Chang et al.) coating 160 exists as two or more separate elevated regions (two or more separate elevated regions are required by the recitation “a plurality of spaced apart elevated regions”).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1788